Citation Nr: 0312855	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date for dependents benefits 
prior to October 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
September 1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted dependents allowance for 
the veteran's son, J.R., effective October 1, 1999.  During 
the pendency of the appeal, the claims file was transferred 
to the Reno, Nevada RO and then the Denver, Colorado RO, due 
to address changes.  

The Board observes that the veteran postponed a scheduled 
June 2002 videoconference hearing before the Board, and 
requested that it be rescheduled in August or September 2002.  
In correspondence dated in July 2002, the Denver RO informed 
the veteran that he had been scheduled for a videoconference 
in August 2002.  Documentation in the claims file provides 
that the veteran cancelled this August 2002 videoconference.  
The veteran has not submitted a request to reschedule the 
hearing.  Under these circumstances, his request for a Board 
hearing is deemed withdrawn.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not apply for dependency benefits on 
behalf of J.R. until September 1999.  






CONCLUSION OF LAW

An effective date for dependents benefits prior to October 1, 
1999 is not warranted.  38 U.S.C.A. §§ 1115, 5110 (West 
2002); 38 C.F.R. §§ 3.4, 3.400, 3.401(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, there was a substantial 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). Among 
other things, this law redefines the obligations of VA with 
respect to the duty to notify and assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  The veteran's claim for 
an earlier effective date for payment of additional 
compensation for a dependent child was made in the form of 
disagreement with the effective date assigned by the RO.  
There is no specific claim form required.  As for evidence or 
information necessary to substantiate and complete the claim, 
the RO notified the veteran in the April 2000 statement of 
the case of the legal criteria relevant to assigning an 
effective date for additional compensation.  VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)). 
There is no pertinent evidence lacking.  The only pertinent 
factual point, i.e., when the veteran filed his declaration 
of status of dependents, is one not in dispute, and there is 
no evidence to be developed.

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO, in that the veteran 
has had ample notice of the applicable law and what might be 
required or helpful to his case.  Although the implementing 
regulations had not been adopted when the RO adjudicated this 
case, there is no prejudice to the veteran in the Board's 
consideration of these regulations in the first instance, 
because they do not provide any substantive rights beyond 
those provided in the VCAA.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background 

The pertinent facts of this case are not in dispute.  A July 
1998 rating decision granted the veteran service connection 
for schizo-affective disorder, effective in October 1990.  
The assigned evaluation was 100 percent.  In August 1998 
correspondence, the RO informed the veteran of the award and 
his eligibility to receive allowance for dependents.  The 
veteran was informed that he had one year to apply for 
retroactive benefits.  The veteran submitted a VA Form 21-
686c, Declaration of Status of Dependents, in March 1999 in 
which he identified dependents other than J.R.

The veteran submitted another VA Form 21-686c in September 
1999 on which he identified J.R. as a dependent.  He stated 
that J.R. was born in September 1982.  He referred to his 
October 1990 claim and requested that J.R. receive 
retroactive benefits.  He said that he had not filed on 
J.R.'s behalf earlier because he did not have J.R.'s birth 
certificate.  

In a November 1999, decision, the RO granted the dependency 
allowance for J.R., effective October 1, 1999.  The veteran 
disagreed with the effective date in December 1999 
correspondence.  He contended that he had not identified J.R. 
in his original October 1990 claim because of his service-
connected psychiatric condition.  

During a December 2000 hearing at the RO, the veteran 
testified that he had not claimed J.R. earlier because J.R. 
had been with his mother, the veteran's ex-girlfriend, and 
she had forbidden the veteran from seeing J.R.  He said that 
he did not have J.R.'s birth certificate or social security 
number.  He acknowledged that he had not informed VA of 
J.R.'s existence prior to the September 1999 claim.  

Legal Analysis 

A veteran who is entitled to compensation for a service-
connected disability rated as at least 30 percent disabling 
is also entitled to additional compensation for a dependent 
child.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The effective date of the additional compensation depends 
upon when proof of dependents is received.  The pertinent 
statute provides as follows:
An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; but only 
if proof of dependents is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. § 
5110(f).  

Pertinent regulations also provide that the effective date of 
an award of compensation based on a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of payment of additional compensation for 
dependents is further defined in 38 C.F.R. § 3.401(b).  That 
regulation provides that awards of additional compensation 
for dependents shall be effective the latest of the following 
dates:

(1) Date of claim.  This term means the 
following listed in order of 
applicability:

(i)  Date of veteran's marriage of 
birth of his or her child, or 
adoption child, if the evidence of 
the event is received within one 
year of the event otherwise.

(ii)  Date notice is received of the 
dependent's existence, if evidence 
is received within one year of VA 
request.

(2)  Date dependency arises;

(3)  Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating; or

(4)  Date of commencement of veteran's 
award.

38 C.F.R. § 3.401(b) (2002). 

In this case, the veteran was notified by August 1998 letter 
that a July 1998 rating decision granted him service 
connection for schizo-affective disorder, evaluated as 100 
percent disabling, effective in October 1990.  The veteran 
did not return a completed VA Form 21-686c for J.R. until 
September 1999.  Because he did not provide the RO with proof 
of dependent J.R. within one year from the date of 
notification of the July 1998 rating action, he is not 
entitled to an effective date in October 1990, for the award 
of additional disability for J.R. under the relevant statute.  
38 U.S.C.A. § 5110(f).

The Board has considered the veteran's contention that his 
psychiatric disability prevented him from timely notifying VA 
of J.R.'s dependency status.  However, the record contains no 
medical evidence that the veteran's service-connected 
psychiatric disability prevented him from filing an earlier 
VA Form 21-686c for J.R.  There is no competent evidence to 
suggest any type of incapacitation during the period of time 
in question.  In addition, the evidence shows that the 
veteran's service-connected psychiatric disability did not in 
fact prevent him from filing the relevant VA form in March 
1999 for other dependents.  It is also pertinent to note that 
the veteran is not rated incompetent.  As to the veteran's 
assertions that JR's mother prevented him from establishing 
J.R. as a dependent, it is the veteran's responsibility to 
timely notify VA of such information.  

In reaching this decision the Board observes that in a case 
such as this one, "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

An effective date for dependents benefits prior to October 1, 
1999 is denied. 



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

